DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of ……… the interior surface of the base including a first channel configured to support the first divider panel  in the interior space of the housing” must be shown or the feature canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "A method of molding the apparatus of claim 1 using a polymeric material”. The limitations render the claim indefinite as the recitation of “molding the apparatus” amount to method or process steps, while the claim is drawn to an apparatus (as provided by the preambles of the claims). Accordingly, the apparent conflicts between the limitations render the claim indefinite as it is unclear which statutory category the claimed invention fall within. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty (U.S. Patent No.: 3,958,359), hereinafter referred to as Doughty ‘359, in view of Bowen et al. (U.S. Patent No.: 6,920,995 B2), hereinafter referred to as Bowen et al. ‘995, further in view of Chapa (U.S. PG Pub No.: 2011/0005240 A1), hereinafter referred to as Chapa ‘240.

Regarding claim 1, Doughty ‘359 discloses an apparatus, comprising: a first divider panel (38), and a rigid housing (20) configured to fit within a portable storage container (12), the housing comprising a base including an interior surface (20x) and an exterior surface (20y), and a wall (26/or 28/or 30/or 32) extending outwardly from the base, forming an interior space (22) {as shown on annotated Figs. 1 and 3: Col 2, line 33 through Col 3, line 10 and lines -21-25}, 
However, Doughty ‘359 fails to disclose the limitations of the wall having an inner layer and outer layer defining a refreezable material space therebetween that is configured to receive a refreezable material, at least one of the inner layer of the wall and the interior surface of the base including a first channel configured to support the first divider panel in the interior space of the housing.
Bowen et al. ‘995 teach: the concept of the wall (40) having an inner layer (44) and outer layer (64) defining space (112) therebetween that is configured to receive a material (56), at least one of the inner layer of the wall and the interior surface of the base including a first channel (136/128) configured to support the first divider panel (52) in the interior space of the housing {as shown on Figs. 2, 8 and 10: Col 3, line 41 through Col 4, line 20 and Col 5, lines 6-10}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Doughty ‘359 wall by the wall of Bowen et al. ‘995 so as to include the wall having an inner layer and outer layer defining a space or gap therebetween, in order to facilitate storage of liquid material therebetween {Bowen et al. ‘995 – Col 5, lines 56-58}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Doughty ‘359 in view of Bowen et al. ‘995 to obtain the invention as specified in claim 1.
However, the combination of Doughty ‘359 in view of Bowen et al. ‘995 fail to disclose the limitations of the wall having the inner layer and the outer layer defining a refreezable material space therebetween that is configured to receive a refreezable material.
Chapa ‘240 teaches: the concept of the wall having the inner layer and the outer layer defining a refreezable material space therebetween that is configured to receive a refreezable material {as shown in Figs. 3-5: ¶¶ [0025], [0044-0048] and [0051]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Doughty ‘359 as modified by Bowen et al. ‘995 in view of Chapa ‘240 to include the use of a refreezable material, in order to facilitate storage and/or transport of temperature sensitive and/or perishable items {Chapa ‘240 – ¶ [0001]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Doughty ‘359 as modified by Bowen et al. ‘995 in view of Chapa ‘240 to obtain the invention as specified in claim 1.
 Regarding claim 2, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 as modified by Bowen et al. ‘995 in view of Chapa ‘240 further discloses the limitations of wherein the base (12) contains a refreezable material {as shown in Fig. 4: ¶ [0046]}.  

Regarding claim 3, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 as modified by Bowen et al. ‘995 further disclose the limitation of wherein the first divider panel is configured to be removably mounted in the housing {as shown in Fig. 7: Col 5, lines 6-21}.  

Regarding claim 4, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 discloses wherein the housing is configured to hold ingestible substances {see Col 3, lines 6-10}. 
 
Regarding claim 5, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 as modified by Bowen et al. ‘995 in view of Chapa ‘240 further discloses the limitations of wherein the base is configured to allow the housing to nest in another housing {as shown in Figs. 4-5: ¶¶ [0047-0048]}. 
 
Regarding claim 7, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 further comprising a divider storage compartment (38x/or 38y/or 38z) formed on the housing {as shown in annotated Fig. 1}.  

Regarding claim 21, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 disclose further comprising a second divider panel (39) configured to be mounted in the housing {as shown in annotated Fig. 1}. 

Regarding claim 22, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 21, Doughty ‘359 as modified by Chapa ‘240 further discloses the limitation of wherein at least one of the first divider panel and the second divider panel can be stored in the interior space between adjacent inserts when not in use {as shown in Figs. 4 and 5}.  

Regarding claim 23, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 discloses wherein the first channel extends along both the inner layer of the wall and the interior surface of the base {as shown in Fig. 1}. 

Regarding claim 24, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 discloses wherein at least one of the inner layer of the wall and the interior surface of the base includes a second channel configured to support a second divider panel in the interior space of the housing {as shown in Fig. 1}.  

Regarding claim 25, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 24, Doughty ‘359 discloses wherein the second channel extends along both the inner layer of the wall and the interior surface of the base {as shown in Fig. 1}.  

Regarding claim 26, the combination of Doughty ‘359, Bowen et al. ‘995 and Chapa ‘240 disclose and teach the apparatus of claim 1, Doughty ‘359 discloses wherein the portion of the first channel and the portion of the second channel that are formed on the interior surface of the base are perpendicular to one another {as shown in Fig. 1}.

 Claims 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty ‘359, in view of Chapa ‘240.

Regarding claim 10, Doughty ‘359 discloses an apparatus, comprising: a rigid, unitary housing (20) configured to fit within a portable storage container (12), the housing comprising a base including an interior surface (20x) and an exterior surface (20y), and a wall (26/or 28/or 30/or 32) extending outwardly from the base, forming an interior space (22) {as shown on annotated Figs. 1 and 3: Col 2, line 33 through Col 3, line 10; and lines 21-25}. 
However, Doughty ‘359 the wall having an inner layer and an outer layer defining a refreezable material space therebetween, the base being rectangular with a rigid protrusion that is dimensioned to be inserted vertically within the wall of another housing, and a refreezable material disposed in the refreezable material space. 
Chapa ‘240 teaches: the concept of the wall (14) having an inner layer (14x) and outer layer (14y) defining space (38) therebetween, the base being rectangular with a rigid protrusion (46) that is dimensioned to be inserted vertically within the wall of another housing, and a refreezable material disposed in the refreezable material space {as shown on annotated Fig. 3 and Figs. 4-5: ¶¶ [0044-0047]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Doughty ‘359 wall by the wall of Chapa ‘240 so as to include the wall having an inner layer and outer layer defining space therebetween, in order to facilitate storage of liquid material therebetween {Chapa ‘240 – ¶ [0025]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Doughty ‘359 in view of Chapa ‘240 to obtain the invention as specified in claim 10.

Regarding claim 14, the combination of Doughty ‘359 and Chapa ‘240 disclose and teach the apparatus of claim 10, Doughty ‘359 as modified by Chapa ‘240 further disclose the limitation of wherein the refreezable material comprises at least one of a liquid and a gel {see ¶ [0044]}. 
 
Regarding claim 16, the combination of Doughty ‘359 and Chapa ‘240 disclose and teach the apparatus of claim 10, Doughty ‘359 discloses wherein the housing is configured to hold ingestible substances {see Col 3, lines 8-10}.  

Regarding claim 17, the combination of Doughty ‘359 and Chapa ‘240 disclose and teach the apparatus of claim 10, Doughty ‘359 discloses further comprising a first divider panel storage compartment (38x/or 38y/or 38z) formed on the housing {as shown in annotated Fig. 1}.
  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty ‘359, in view of Chapa ‘240, further in view Bungert (U.S. PG Pub No.: 2018/0360178 A1), hereinafter referred to as Bungert ‘178.

Regarding claim 12, the combination of Doughty ‘359 and Chapa ‘240 disclose and teach the apparatus of claim 10, EXCEPT for the limitation of wherein the housing is configured to receive a removable divider panel. 
 Bungert ‘178 teaches: the concept of the housing (120) is configured to receive a removable divider panel (150/or 152) {as shown in Fig. 3: ¶ [0031]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Doughty ‘359 housing in view of Bungert ‘178 to include the housing configured to receive a removable divider panel, in order to facilitate user’s preference to accommodate various sized items {Bungert ‘178 – ¶ [0020]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Doughty ‘359 in view of Bungert ‘178 to obtain the invention as specified in claim 12.

Regarding claim 13, the combination of Doughty ‘359 and Chapa ‘240 disclose and teach the apparatus of claim 10, EXCEPT for the limitation of apparatus of claim 10, wherein the apparatus further comprises a first removable divider panel.  
 Bungert ‘178 teaches: the concept the apparatus (120) further comprises a first removable divider panel (150) {as shown in Fig. 3: ¶ [0031]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Doughty ‘359 apparatus in view of Bungert ‘178 to include the apparatus further comprises a first removable divider panel, in order to facilitate user’s preference to accommodate various sized items {Bungert ‘178 – ¶ [0020]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Doughty ‘359 in view of Bungert ‘178 to obtain the invention as specified in claim 13.


    PNG
    media_image1.png
    955
    963
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    933
    900
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    758
    570
    media_image3.png
    Greyscale




Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,050,335 to Hisey.
U.S. 2005/0109776 A1 to Camp, JR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/04/2022